Citation Nr: 1003040	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-27 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1985 to April 
1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO). 

Concurrent with his September 2006 substantive appeal, the 
Veteran requested a hearing before a Decision Review Officer 
at the RO.  This hearing was scheduled, and the Veteran was 
notified of the date, time, and location of this hearing.  As 
the Veteran did not attend this hearing, his request is 
considered to be waived.  


FINDING OF FACT

The Veteran's bilateral hearing loss is causally related to 
active service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 
1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic; continuity is also required where a diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Certain disabilities are presumed to be service 
connected if evidence of the disease manifests itself to a 
compensable degree within one year of the end of the 
Veteran's service; sensorineural hearing loss is one of the 
chronic conditions subject to this presumption.  38 C.F.R. 
§§ 3.307, 3.309(a).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  

Here, the Veteran seeks service connection for bilateral 
hearing loss.  He contends that his in-service noise exposure 
has led to his current levels of hearing loss.  Resolving 
reasonable doubt in favor of the Veteran, the Board concludes 
that his claim should be granted for the reasons that follow.  

First, the Board acknowledges that the Veteran was exposed to 
noise in service.  The Veteran's DD214 reflects that he was a 
cannon crewmember.  He was awarded the Marksman Badge with 
Hand Grenade Bar, as well as the Driver and Mechanic Badge.  
Taken together, the Veteran's military occupational specialty 
and his awards make it almost certain that he was exposed to 
in-service acoustic trauma.  

The Board also recognizes that the Veteran is currently 
suffering from some hearing loss.  The Veteran underwent a VA 
audiological assessment in April 2005, prior to filing his 
claim.  An audiologist indicated that the Veteran's hearing 
was within normal limits through 2000 Hertz with a gradual 
slope to a moderate high frequency hearing loss.  The 
Veteran's word recognition scores were noted to be 100 
percent bilaterally, and the audiologist noted that the 
Veteran required reinstruction several times due to his 
inconsistent responses.  

After filing his claim, the Veteran underwent a VA audio 
compensation and pension examination in September 2005.  
After examining the Veteran, the audiologist diagnosed the 
Veteran as suffering from mild to severe sensorineural 
hearing loss in his right ear and mild to moderately severe 
sensorineural hearing loss in the left.  

The only question thus remaining is whether there is a nexus 
between the Veteran's active service noise exposure and his 
current hearing loss.  

At the time of the April 2005 VA examination, the audiologist 
did not provide a nexus opinion, as he was not able to review 
the Veteran's claims file and service treatment records.  In 
December 2005, the audiologist reviewed these items, but he 
again declined to provide any nexus opinion.  He stated that, 
given the lack of a separation examination and the 
inconsistent nature of the Veteran's responses in 
audiological testing, he could not offer any opinion as to 
whether the Veteran's current hearing loss is causally 
related to his active service.  

The Veteran's statements, however, lead the Board to believe 
that a continuity of symptomatology exists between the 
Veteran's current hearing loss and his active service.  In 
his May 2005 claim, the Veteran stated that he was in an 
artillery unit while in the Army.  He further stated that his 
hearing has deteriorated since separation, and that he has 
had no post-service noise exposure.  In his August 2006 
substantive appeal, the Veteran described his duties as an 
artilleryman, and he stated that he was not provided adequate 
hearing protection.

As the VA audiologist did not provide a negative nexus 
opinion, and as the Veteran has presented a continuity of 
symptomatology, the evidence is at least in equipoise 
concerning whether the Veteran's hearing loss is causally 
related to his active service.  

Resolving reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran's bilateral hearing loss is causally 
related to his active service.  The Board therefore concludes 
that the Veteran's bilateral hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1153, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is taking an action favorable to the Veteran, 
there can be no possibility of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  An extended discussion of the 
duties to notify and assist is thus unnecessary.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


